DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 12/20/21.  Applicant amended claims 1, 2, 8, canceled claims 9, 14-19 and added new claims 20-23 have been added. Therefore, claims 1-8, 10-13, 20-23 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-13, 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


-In claim 1 of the amendment filed on 12/20/21, the applicants added the claimed combination including “a second cylinder request based on determining that at least one of the exhaust gas temperature or the catalyst bed temperature is above the temperature threshold, and wherein the second cylinder request including a reactivation of the portion of the combustion cylinders”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In claim 8 of the amendment filed on 12/20/21, the applicants added the claimed combination including “a second cylinder request based on determining that at least one of the exhaust gas temperature or the catalyst bed temperature is above the temperature threshold, and wherein the second cylinder request including a reactivation of the portion of the combustion cylinders”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-Claim 20 recites “wherein the low load operating condition…. based on a charge flow value” which renders claim indefinite since it is unclear as to the scope of “charge flow” that Applicant is intending to claim.
Claims 2-7, 10-13, 21-23 are rejected by virtue of their dependence on claims 1, 8. 
The amendment filed 12/20/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AlA 35 U.S.C. 112, the applicant), regards as the invention.
-Claim 23 recites “substantially close” which renders claims indefinite since the term “substantially” is a relative term and is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 7, 8, 12, 13, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608).
With regard to claim 1:
Rozario discloses an apparatus, comprising:
an engine load circuit structured to receive information indicative an engine operating state of an engine, wherein the received information includes an engine load (see par. [0028]);
an aftertreatment condition circuit structured to receive information indicative of an exhaust gas aftertreatment system including an exhaust gas temperature or a catalyst bed temperature (i.e the controller 32 determines whether the catalyst 22 is at the light-off temperature or not) (see par. [0027]),
a timing circuit structured to receive the catalyst bed temperature and generate:
a first cylinder request based on the engine being in a certain engine operating state (low load) for a first certain period of time (see par. [0028]) or determining that at least the catalyst bed temperature is below a temperature threshold (i.e below a light-off temperature); wherein the first cylinder request generated by the timing circuit includes a deactivation of a portion of the combustion cylinders (see step 80 in Fig. 3, par. [0028]);
a second cylinder request based on determining that the catalyst bed temperature is above the temperature threshold, and wherein the second cylinder request including a reactivation of the portion of the combustion cylinders (see par. [0024, 0029]); and 
a cylinder circuit (44) (Fig. 2) structured to receive the first cylinder request and generate a first cylinder command to be sent to the engine to deactivate the portion of combustion cylinders based on the first cylinder request (see par. [0028]),
after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas, wherein the thermal management command 
receive the second cylinder request and generate a second cylinder command to be sent to the engine to reactivate the portion of the combustion cylinders (see par. [0024]).
However, Rozario fails to disclose determining that the engine is operating in a low load or high load operating condition based on a comparison of one or more of transmission setting, a fuel rail pressure and a fueling rate to a threshold.
Buck teaches determining that an engine being operating in a low load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rozario to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as taught by Buck would have accurately determined the engine load in order to effectively control the engine performance.





With regard to claim 2:
The modified Rozario discloses the apparatus of claim 1, Rozario further discloses wherein the low load operating condition indicates that an engine speed is below a preset threshold (idle speed) (see par. [0023)).

With regard to claim 7:
The modified Rozario discloses the apparatus of claim 1, Rozario further discloses wherein the certain period of time for the engine operating state existing of 30 seconds or less (see par. [0028)]).

With regard to claim 8:
Rozario discloses an engine system for changing the temperature of an exhaust gas stream, the system comprising:
a plurality of combustion cylinders (14-n) in an engine (12)(see Fig. 1);
an exhaust gas aftertreatment sub-system (22) (Fig. 1) fluidly connected downstream of the plurality of combustion cylinders;
an aftertreatment condition circuit structured to receive information indicative of an exhaust gas aftertreatment system including an exhaust gas temperature or a catalyst bed temperature (i.e the controller 32 determines whether the catalyst 22 is at the light-off temperature or not) (see par. [0027]),
an engine load circuit (controller 32) (Fig. 1) structured to receive information indicative an engine operating state of an engine (see par. [0023));
a timing circuit structured to receive the catalyst bed temperature and generate:
a first cylinder request based on determining that the engine being in a certain engine operating state (low load) for a first certain period of time (see par. [0028]) or determining that  
a second cylinder request subsequent to the first cylinder request based on determining that the catalyst bed temperature is above the temperature threshold, and wherein the second cylinder request including a reactivation of combustion cylinders (see par. [0024, 0029]); and 
a cylinder circuit (44) (Fig. 2, par. [0026]) structured to receive the first cylinder and second cylinder requests and generate first and second cylinder commands to be sent to the engine to activate or deactivate, respectively, a portion of combustion cylinders (see par. [0024, 0028]);
wherein activating or deactivating a portion of the combustion cylinders changes the temperature and hydrocarbon content of an exhaust gas stream in the exhaust gas aftertreatment sub-system (note that stopping fuel injection into the cylinder during deactivation changes hydrocarbon content of the exhaust gas stream);
after the portion of the combustion cylinders has been deactivated in a cylinder deactivation mode, the cylinder circuit is structured to provide a thermal management command to increase a temperature of engine exhaust gas and decrease NOx conversion inefficiency by the exhaust gas aftertreatment sub-system (see par. [0023]) (note that the catalytic converter does not reduce the pollution in the exhaust until the catalytic converter reaches a predetermined temperature ( light-off temperature), therefore, increasing exhaust gas temperature to quicker light-off of the catalyst converter to decrease NOx conversion inefficiency by the exhaust gas aftertreatment sub-system);
wherein the thermal management command is provided after the portion of combustion cylinders are deactivated such that the thermal management command complements the cylinder deactivation mode, and wherein the thermal management command includes increasing a speed of the engine (see par. [0023]).

However, Rozario fails to disclose determining that the engine is operating in a low load or high load operating condition based on a comparison of one or more of transmission setting, a fuel rail pressure and a fueling rate to a threshold.
Buck teaches determining that an engine being operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold (note that there is a generally linear relationship between an engine load and an engine fueling rate) (see par. [0019]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Rozario to determine that the engine is operating in a low load or high load operating condition based on a comparison of a fueling rate to a threshold as taught by Buck would have accurately determined the engine load in order to effectively control the engine performance.

With regard to claim 12:
The modified Rozario discloses the system of claim 8; Rozario further discloses at least one certain period of time is thirty seconds or less (see par. [0028]).

With regard to claim 13:
The modified Rozario discloses the system of claim 8, Rozario further discloses wherein the plurality of combustion cylinders are arranged in a V-formation (see Figure 1), wherein during a deactivation mode, the cylinder request is structured to deactivate a bank of combustion cylinders for a certain period of time (see par. [0023, 0028]).




With regard to claim 20:
The modified Rozario discloses the apparatus of claim 1, Buck further teaches wherein the low load operating condition is further determined based on a charge flow value (engine fueling rate) (see par. [ 0019]).

Regarding claim 22, the modified Rozario discloses the apparatus of claim 1, Buck further teaches wherein the low load operating condition is further determined based on a vehicle speed (note that the vehicle speed is related to the engine speed) (see par. [0019]).

Regarding claim 23, the modified Rozario discloses the apparatus of claim 1, Rozario further discloses a valve actuation command that causes an intake valve of a deactivated cylinder and an exhaust valve of the deactivated cylinder to close or substantially close while the deactivated cylinder is deactivated (i.e turning off cylinders) (see par. [0025]).

Claims 3, 4, 10, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608) as applied to claim 1 above, and further in view of Foster et al. (US Patent 6,904,752).
With regard to claims 3, 10:
The modified Rozario discloses the apparatus of claims 2, 8 above; however, Rozario fails to disclose wherein the cylinder command includes an increase in a fuel injection rate to only an activated portion of the combustion cylinders.
Foster teaches using a cylinder deactivation system to control temperature for regenerating a particulate trap and increasing a fuel injection amount to only an activated portion of the combustion cylinders to maintain operating power of the engine (see abstract).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by increasing a fuel injection amount to only an activated portion of the combustion cylinders for maintaining operating power of the engine (see Foster, abstract).

With regard to claim 4:
The modified Rozario discloses the apparatus of claim 3; Foster further teaches wherein the increase in the fuel injection rate is maintaining operating power of the engine (an engine torque output remains constant) (see abstract).

With regard to claim 11:
The modified Rozario apparatus discloses all the claimed limitations of claim 10; however, Rozario fails to disclose wherein the increase in the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated.
Regarding the specific value of the fuel injection rate, it is the examiner's position that the fuel injection rate is double a rate that was provided during a time period immediately preceding the deactivation request where no combustion cylinders were deactivated would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as the exhaust gas temperature as well as the size of the engine and the engine operating conditions... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (april 30, 2007)). Also, it is held that where the general conditions of a claim are disclosed in the 

With regard to claim 21:
The modified Rozario discloses the apparatus of claim 1, however, fails to disclose wherein the thermal management command further causes particulate matter to be burnt away from a component of the exhaust gas aftertreatment system.
Foster teaches the thermal management command further causes particulate matter to be burnt away from a component of the exhaust gas aftertreatment system by increasing the exhaust gas temperature (see col. 9, lines 6-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by increasing the exhaust gas temperature to cause particulate matter to be burnt away from a component of the exhaust gas aftertreatment system as taught by Foster for effectively reducing harmful particulate matter in the exhaust gas so as to increase the efficiency of the emission control system.

Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rozario (US 2003/0110762) in view of Buck et al. (US 2006/0042608) as applied to claim 1 above, and further in view of Cummings et al. (US Patent 5,813,383).
With regard to claim 5:
The modified Rozario apparatus discloses all the claimed limitations of claim 1; however, Rozario fails to disclose wherein the cylinder circuit includes a timing element, wherein the timing element is structured to control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rozario by control switching between activated and deactivated combustion cylinders during a combustion cylinder deactivation mode such that all the combustion cylinders wear evenly as taught by Cummings for reducing maintenance cost for the cylinder repair (see Cummings, col. 2, lines 31 -45).

With regard to claim 6:
The modified Rozario discloses the apparatus of claim 5, Rozario further discloses wherein the timing element controls switching between the activated and deactivated combustion cylinders based on a certain period of time (see par. [0028]).

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered and are moot in view of a new ground of rejection as set forth above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://(www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747